FILED
                            NOT FOR PUBLICATION                              SEP 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-30287

               Plaintiff - Appellee,             D.C. No. 9:07-cr-00075-DWM

  v.
                                                 MEMORANDUM *
JAMES ROBERT BLODGETT,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                            Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       James Robert Blodgett appeals from the time-served sentence imposed

following his guilty-plea conviction for possession with intent to distribute

marijuana, in violation of 21 U.S.C. § 841(a)(1), to be served consecutively to a

60-month sentence imposed following his guilty plea conviction for possession of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a firearm in furtherance of a drug-trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Blodgett contends that the district court erred by failing to rule on his

objections to disputed facts in the presentence report and relying upon such facts

when imposing the sentence, in violation of Federal Rule of Criminal

Procedure 32(i)(3)(B). This contention fails because the district court did not rely

upon any disputed facts at sentencing. See United States v. Saeteurn, 504 F.3d

1175, 1178 (9th Cir. 2007).

      AFFIRMED.




                                           2                                      08-30287